Citation Nr: 1826329	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-20 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to an initial compensable rating for allergic rhinitis.

3.  Entitlement to an initial rating in excess of 30 percent for asthma.

4.  Entitlement to service connection for a reproductive disability manifested as infertility and miscarriages.

5.  Entitlement to service connection for a chronic disability manifested by nonallopathic lesions of her entire spine, pelvic region and lower extremities.

6.  Entitlement to an initial compensable rating for migraine headaches.

7.  Entitlement to an initial rating in excess of 10 percent for a neck condition.

8.  Entitlement to an initial rating in excess of 10 percent for residuals of a left 4th finger fracture, to include arthritis.  

9.  Entitlement to an initial compensable rating for residuals of a 3rd left finger fracture.    


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to September 2009.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has recharacterized the Veteran's claims as reflected on the title page of this decision to better reflect her contentions.  The matter of an initial compensable rating for a 3rd left finger avulsion fracture came to the Board as part-and-parcel with the Veteran's initial increased rating claim for residuals of a left 4th finger fracture but has been listed as a separate issue.  

The Veteran withdrew her request for a Board hearing in a July 2017 correspondence.  See 38 C.F.R. § 20.704(d).


The Board notes that the issues of service connection for anemia, breast lesions, bilateral verrucae of the hand and wrist, bilateral knee, myositis with myalgia and dental condition and increased ratings for the Veteran's low back, left wrist, right ankle, left elbow and skin (dermatitis and actinic keratosis) conditions were certified to the Board by the Agency of Original Jurisdiction (AOJ) in error.  In the Veteran's June 2013 VA Form 9, she specifically limited her appeal to the issues listed on the title page of this decision, as reflected in the subsequent March 2016 supplemental statement of the case (SSOC) and the Veteran's December 2017 informal hearing presentation.  Thus, the aforementioned issues are not currently before the Board. 

Additional evidence, including private medical records, since the issuance of the March 2016 SSOC has been associated with the claims file with a September 12, 2017 waiver of AOJ review.  See 38 C.F.R. § 19.37 (2017).

The issues of entitlement to service connection for a gynecological disability, disability manifested by non allopathic lesions and initial increased ratings for migraine headaches, neck condition and 3rd finger and 4th finger disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A current hearing loss disability for VA compensation purposes has not been shown at any time during the appeal period. 

2.  Allergic rhinitis has manifested by nasal passage obstruction of less than 50 percent on both sides or complete obstruction on one side, without polyps.  


3.  Asthma has manifested by FEV-1/FVC greater than 70 percent predicted post-bronchodilator with no episodes of any respiratory failure; the condition does not require monthly visits to a physician for care of exacerbations, at least intermittent courses of systemic corticosteroids or immunosuppressive medications.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss disability is not warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.309, 3.385 (2017).

2.  The criteria for an initial compensable rating for allergic rhinitis have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2017).

3.  The criteria for an initial rating in excess of 30 percent for asthma have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing loss disability

The Board finds service connection is not warranted for the Veteran's claimed hearing loss, as no current hearing loss disability for VA purposes has been shown any time during the appeal period.  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


For VA compensation purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Regardless of any audiological threshold shifts, service records do not reflect a diagnosis of a hearing loss disability for VA purposes.  Here, the Veteran's June 2009 audiometric testing on exit examination revealed pure tone thresholds of -5, 0, 0, 5, and 10 decibels in the right ear and 5, 0, 5, 0, and 10 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.

The November 2009 VA examination revealed puretone thresholds at 5, 5, 0, 5, and 15 decibels in the right ear and 5, 5, 0, 5, and 5 decibels in the left ear at 500, 1,000, 2,000, 3,000, or 4,000 Hertz, respectively.  Speech discrimination scores were 100 percent bilaterally.

Likewise, the Veteran's February 2016 VA examination revealed puretone thresholds at 10, 5, 5, 10, and 15 decibels in the right ear and 15, 10, 10, 10, and 15 decibels in the left ear at 500, 1,000, 2,000, 3,000, or 4,000 Hertz, respectively.  Speech discrimination scores were 96 percent in the right ear and 100 percent in the left ear. 

Notably, the Veteran is not competent to diagnose a hearing loss disability for VA purposes and has not submitted any medical evidence showing that she has met the criteria for a hearing loss disability pursuant to 38 C.F.R. § 3.385.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Absent a current, chronic disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


Increased ratings

Disability ratings are determined by comparing the manifestations of disabilities to the applicable criteria listed in VA's Schedule for Rating Disabilities (Schedule), which is based, as far as can practically be determined, on the average impairment in earning capacity.  See 38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, VA will assign the higher rating as long as the disability picture more nearly approximates the higher rating's criteria.  See 38 C.F.R. § 4.7.

Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  See Fenderson v. Brown, 
12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Allergic rhinitis

The Board finds that an initial compensable rating for the Veteran's allergic rhinitis is not warranted at any time during the appeal period.

The Veteran is currently rated under DC 6522 which specifically contemplates allergic rhinitis.  A higher 10 percent rating requires obstruction of the nasal passages on both sides that is greater than 50-percent or complete obstruction on one.  A 30 percent rating requires polyps.   38 C.F.R. § 4.97.

The Veteran was initially afforded a VA examination in November 2009.  Allergic rhinitis was found on examination.  No sinusitis was detected.  The Veteran reported sinus problems and interference with breathing through her nose.  She was treated with Flonase and Allegra with good response.  The allergic rhinitis resulted in nasal obstruction of 40% in the right nose and 50% in the left.  There were no nasal polyps or any other significant abnormalities.  The condition limited physical activities during flare-ups.  

In the Veteran's August 2010 VA contract examination related to the Veteran's claimed sinusitis condition (currently non service-connected), sinusitis was present but rhinitis was not.  The Veteran reported symptoms of difficulty breathing through her nose, obstructed breathing, pain and crusting.  There was no evidence of nasal obstruction or polyps.

In June 2013, the Veteran reported daily clogged nasal passages on awakening.  If she closed one nasal passage, she could not breathe through the other.  She reported symptoms of difficulty sleeping with fatigue and snoring.  See statement attached to VA Form 9.  

On VA allergic rhinitis examination in February 2016, the Veteran reported difficulty breathing through one nostril or the other periodically.  Over the prior few years, the Veteran no longer used Flonase or Allegra.  There was no evidence of nasal obstruction or polyps and no impact to the Veteran's ability to work.  

Based on the medical and lay evidence of record, the Board finds that there is no competent evidence of any nasal polyps, bilateral nasal passage obstruction of at least 50 percent or complete nasal passage obstruction on one side to warrant a higher rating.  See 38 C.F.R. § 4.97, DC 6522.

The Board observes that the Veteran is competent to report symptoms such as difficulty breathing out of her nose and that she "could not breathe" out of one nostril, snoring and fatigue.  However, the Veteran is not competent to attribute her reported symptoms to a specific diagnosis, particularly in light of her additional sinusitis condition, as this requires specialized knowledge and training.   As such, the Board finds that the accuracy of the Veteran's reports of symptoms is better assessed by a medical professional, here the VA examiners.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
The Board finds no other potentially applicable diagnostic codes as the Veteran's service-connected disability is specifically provided for in the Schedule. 
See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).  

Asthma

The Board finds that an initial rating in excess of 30 percent for the Veteran's asthma is not warranted at any time during the appeal period.  

The Veteran's condition is currently rated under DC 6602 for bronchial asthma.  A  higher, 60 percent rating, requires FEV-1 of 40 to 55% predicted, or; FEV-1/FVC of 40 to 55%, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating requires a FEV-1 of 40 to 55% predicted, or; FEV-1/FVC of 40 to 55%, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

The post-bronchodilator findings for these pulmonary function tests (PFTs) are the standard in pulmonary assessment.  However, if the post-bronchodilator results are poorer than the pre-bronchodilator results, then the pre-bronchodilator results are used for rating purposes.  See 38 C.F.R. § 4.96.

Private treatment records and copies of prescriptions reflect treatment with corticosteroid inhalers and bronchodilators, including Advair, albuterol inhaler, Flovent, fluticasone spray and Proventil.  See e.g., private records received July 9, 2013, January 14, 2016 and September 12, 2017.  

On VA examination in November 2009, the Veteran reported shortness of breath, weekly asthmatic attacks and visits to a physician to control attacks 3 times per year.  There were no episodes of respiratory failure and she did not require oxygen therapy.  Medications include albuterol and Advair.  Asthma caused limitations with physical activities.  Post-bronchodilator PFT testing revealed FEV-1 of 104% predicted and FEV-1/FVC of 74.36%.  The FEV-1 tests most accurately reflected the Veteran's level of disability. 


On VA respiratory examination in February 2016, the examiner detailed past treatment of inhaled steroids and albuterol which helped.  Proventil was her current treatment.  The examiner then clearly indicated that daily inhalational bronchodilator therapy was required but oral bronchodilators or the use of any oral or parenteral corticosteroid medications was not.  There were no episodes of respiratory failure in the prior 12 months and she did not require physician visits for required care of exacerbations.  The Veteran did not require oxygen therapy.  Post-bronchodilator PFT testing revealed FEV-1 of 108% predicted and FEV-1/FVC of 73%.  The FEV-1/FVC tests most accurately reflected the Veteran's level of disability.  Asthma did not functionally impact her ability to work. 

Based on the above, the Board finds that the criteria for a rating in excess of 30 percent are not met at any time during the appeal period for the Veteran's asthma under DC 6022.  In this regard, post-bronchodilator PFT results reveal FEV-1 and FEV-1/FVC values greater than 70 percent and that her asthma did not require at least monthly visits to a physician for required care of exacerbations.  While the evidence shows the use of corticosteroids, they are in the form of inhalers and nasal sprays, and are not systemic, oral or parenteral, as required by the rating criteria.  Thus, there is no indication that the Veteran requires any systemic (oral or parenteral) corticosteroids or immuno-suppressive medications or has had any episodes of respiratory failure.  

The Board finds no other potentially applicable diagnostic codes as the Veteran's service-connected disability is specifically provided for in the Schedule. 
See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).  


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied. 

Entitlement to an initial compensable rating for allergic rhinitis is denied.

Entitlement to an initial rating in excess of 30 percent for asthma is denied. 
REMAND

An updated VA examination is required to address the Veteran's claimed reproductive disability, manifested by infertility and miscarriages.  Service records reflect that the Veteran had a September 2003 miscarriage, a live birth in September 2004, treatment for female infertility in 2007 and a missed abortion in March 2009.  The Veteran has recently reports suffering a third miscarriage in 2010.  See May 20, 2017 affidavit.  The November 2009 VA examiner opined that a female infertility diagnosis was not possible as the Veteran was pregnant in 2009.  However, the examiner did not address the significance, if any, of the Veteran's miscarriages, particularly her missed abortion following the 2009 pregnancy. 

Additionally, the Board notes during the course of the appeal, the Veteran submitted additional contentions of a disability manifested by infertility and miscarriages due to an undiagnosed illness under 38 C.F.R. § 3.317.  See August 2009 supplemental claim and May 20, 2017 notice of disagreement.  However, the record remains unclear as to whether the Veteran qualifies as a Persian Gulf Veteran for VA purposes.  Thus, additional development is required to confirm service in the Southwest Asia Theater of Operations during the Persian Gulf War.  

An updated VA medical opinion is required to address the Veteran's assertions of a disability manifested by nonallopathic lesions impacting her entire spine, pelvic region and lower extremities.  Here, the November 2009 VA examiner stated that there was no pathology to render a diagnosis of non-allopathic lesions of the spine and pelvic region.  When addressing non-allopathic lesions of the lower extremities, the examiner discussed a skin condition.  Here, the examiner failed to provide a clear rationale and discussion of the facts.  

An updated VA examination for the Veteran's migraine headaches is required she has asserted a worsening of symptoms since her most recent February 2016 VA examination.  See private records received September 16, 2017 (July 2017 record, headaches are particularly worse over the prior six months), pg. 7 of 11.   

An updated VA neck examination is required.  The February 2016 VA examiner summarized imaging studies which reflect a mild straightening of the cervical lordosis.  However, the examiner failed to address whether the Veteran's subjective reports of muscle spasms are of such severity to have caused this abnormality in spinal contour.  

Finally, an updated VA examination of the Veteran's left 3rd and 4th finger is required.  The February 2016 VA examiner appears to have included symptoms due to the Veteran's non service-connected 5th finger conditions (incurred in 2013)  in describing the functional impact of the Veteran's service-connected 3rd and 4th finger conditions.  Further, it appears that updated X-rays of the Veteran's left hand fingers were not conducted.

Accordingly, the case is REMANDED for the following action:

1.  Conduct the necessary development to attempt to verify whether the Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War pursuant to 38 C.F.R. § 3.317 (e).  All supportive documentation, to include any personnel records or responses from National Personnel Records Center (NPRC), must be associated with the claims file.


2.  After the above development in #1 is completed, schedule an updated VA examination to address the etiology of the Veteran's claimed reproductive disorder.   

Based on a review of the record and examination of the Veteran, the examiner should:

(a)  Clearly indicate whether or not the Veteran has had a reproductive system disorder (to specifically include a disorder resulting in miscarriage and infertility) at any time since service, and if so, identify any such disorder(s) by diagnosis.  Please explain why or why not and reconcile and conflicting medical evidence of record.  

The Board highlights service records of a September 2003 miscarriage, female infertility treatment in 2007, a pregnancy with a missed abortion in March 2009 and the Veteran's lay reports of a third miscarriage in 2010.

(b)  For any diagnosed reproductive disability identified above, opine whether it is at least as likely as not (50% or more) that such disorder is etiologically related to service, including multiple vaccinations (particularly anthrax) or any confirmed service in the Southwest Asia Theatre of Operations during the Persian Gulf War (if applicable).

(c)  If, and only if, the Veteran is deemed a Persian Gulf Veteran under 38 C.F.R. § 3.317 (e) and the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that there are symptoms due to any undiagnosed illness, or a medically unexplained chronic multi-symptoms illness resulting from service in Southwest Asia during the Gulf War.

3.  Provide the claims file to an appropriate VA examiner to obtain a medical opinion regarding the nature and etiology of the Veteran's claimed non allopathic lesions of the Veteran's entire spine (cervical, thoracic, lumbar), pelvic region and lower extremities.  If the examiner determines that an actual physical examination is necessary, one should be scheduled.

Clearly indicate whether the Veteran has any chronic disability manifested by non allopathic lesions of her entire spine, pelvic region and lower extremities at any time since service.  Please explain why or why not.

If any musculoskeletal disability is identified, indicate whether the condition is separate and distinct from any other currently service-connected musculoskeletal disabilities of the back, neck and right ankle.

For any chronic disability identified that is also separate and distinct from any currently service-connected disability, provide an opinion as to whether it is at least as likely as not that the disability is etiologically related to service, including in-service treatment of non allopathic lesions.  


4.  Schedule the Veteran for an appropriate VA examination to determine the current severity of the Veteran's migraine headaches.  The claims file must be made available to the examiner. 

All symptoms of the Veteran's migraine headaches should be identified and all clinical findings should be reported in detail to include the functional impact in consideration of both medical and lay evidence.

5.  Schedule the Veteran for an appropriate VA examination to determine the current severity of the Veteran's neck condition.  The claims file must be made available to the examiner. 

All symptoms of the Veteran's neck condition should be identified and all clinical findings should be reported in detail to include the functional impact in consideration of both medical and lay evidence.

Address whether the Veteran's asserted muscle spasm is severe enough to result in an abnormal spinal contour, lordosis (or has been at any time since service).

6.  Schedule the Veteran for a VA examination to determine the current severity of the Veteran's right 3rd and 4th left finger conditions.  The claims file must be made available to the examiner.   All symptoms of the Veteran's 3rd and 4th fingers should be identified and all clinical findings should be reported in detail to include the functional impact in consideration of both medical and lay evidence.  The Board notes that the Veteran is not currently service-connected for a 5th left finger condition.  

7.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


